Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3, 9, 11-13, 15, 16, 23-25 and 29-32 in the reply filed on 2/22/2021 is acknowledged. Further it should be noted that claim 29 should also be included in the grouping of withdrawn claims as it depends from a withdrawn claim, which also does not appear to be a typo.  As such, claim 29 is additionally withdrawn and the applicant should not the withdrawal in the next response or amend the claim such that the claim does not depend from a withdrawn claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hines et al. (US7118627).
Regarding claims 1 and 13, Hines teaches contacting an ionic solution (implicit from the formation of ions due to the presence of metal salt (col 5, lines 38-52)) in which formed nanoparticles are present and stabilized by a ligands (col. 2, lines 35-38) such as oleic acid (see Example), which is 
Regarding claim 2, multiple conditions claimed are affected by Hines including among others ionic concentration that is provided by the addition of metal salt and van der Waals forces which are reasonably subject to almost all conditions of the reaction.
Regarding claim 3, the prior art reasonably controls the molarity of the ionic solution by choosing any given amount of metal salt to be used.
Regarding claim 11, Hines teaches the formation of quantum dots (abstract).

Claims 23 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (USPGPub 2008/0242806).
	Regarding claim 23, Chen teaches a self-aggregation process [0045][0053] of fluorescent nanoparticles [0032][0075] wherein the particles further comprise an amphiphilic coating (abstract) [0007] wherein the nanoparticles are provided in an ionic solution [0004][0050] which may comprise an organic solvent such as THF or others [0048][0058]. Chen further teaches wherein the formed particles may be conjugated to a capture reagent [0030]. Further as described [0030], the purpose of using the particles is so that one may “allow for visualization of particles and thus the target molecule” (i.e., see or detect a target molecule.)
Regarding claims 30-31, Chen teaches a self-aggregation process [0045][0053] of fluorescent nanoparticles [0032][0075] wherein the particles further comprise an amphiphilic coating (abstract) [0007] wherein the nanoparticles are provided in an ionic solution [0004][0050] which may comprise an organic solvent such as THF or others [0048][0058].
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hines et al. (US7118627) as applied to claims 1-3, 11 and 13 above.
Regarding claim 9, the teachings of Hines are as shown above.  Hines fails to teach the surface charge of the nanoparticles present.  However, those of ordinary skill in the art at the time of the invention would readily recognize that the ability of the nanoparticles present to aggregate or to avoid aggregation would directly relate to the surface energy of the particles formed and therefore would be preferably controlled. This is implied by the use of polar solvents (charged) to control aggregation (col. 6, lines 4-8).  Therefore, in the absence of criticality of the specifically claimed surface charge range of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the surface charge of the nanoparticles of Hines in order to allow for control of the reversible aggregation of the nanoparticles of Hines as described by Hines as being a critical element associated with the collection of the particles. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Regarding claim 12, the teachings of Hines are as shown above.  Hines fails to teach wherein the nanoparticles are fluorescent.  However, Hines does state that the particles formed could be useful in “biological fluorescence labeling” (col. 1, lines 11-37). The process of biological fluorescence labeling is a known process of attaching fluorescent markers to biological samples for tracking and identification.  It is unclear from Hines if he would intend upon using the nanoparticles themselves as fluorescent labels of if the nanoparticles described would be attached to labels.  However, given a limited number of possibilities (i.e., using the nanoparticle as the fluorescent label or attaching the nanoparticle to a fluorescent label) it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try either possibility wherein both would be predictable and would provide expectations of success. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
s 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hines et al. (US7118627) as applied to claims 1-3, 11 and 13 above and further in view of Liedberg et al. (USPGPub 2012/0202218).
Regarding claims 15-16, the teachings of Hines are as shown above. Hines fails to teach wherein the nanoparticles are further conjugated to a functional agent which may be an antibody.  However, Liedberg teaches that is known to attach antibodies [0020] to reversibly aggregatable nanoparticles [0054] for the purpose of employing them as detectors for a given analyte (abstract).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the reversibly aggregatable nanoparticles of Hines with the antibody conjugation of Liedberg in order to allow the nanoparticles of Hines to be employed in analyte detection operations.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (USPGPub 2005/0106713) in view of Chen et al. (USPGPub 2008/0242806).
Regarding claims 23-25, Phan teaches that a known use of fluorescent particles capable of binding to capture reagents such that those wherein capture reagents may be used to mark and measure specific amounts of a given analyte by the capture reagent bound to a fluorescent particle binding to a given analyte to form a complex, wherein the amounts of said analyte are measured downstream in a measurement area [0223] wherein the device type employed is a type of lateral flow device [0154].  Phan fails to teach a method of manufacture for the particles. However, Chen teaches a self-aggregation process [0045][0053] of fluorescent nanoparticles [0032][0075] wherein the particles further comprise an amphiphilic coating (abstract) [0007] wherein the nanoparticles are provided in an ionic solution [0004][0050] which may comprise an organic solvent such as THF or others [0048][0058]. Chen further teaches wherein the formed particles may be conjugated to a capture reagent [0030]. Further as described [0030], the purpose of using the particles is so that one may “allow for visualization of particles and thus the target molecule” (i.e., see or detect a target molecule.)  Therefore it would .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (USPGPub 2008/0242806)  as applied to claims 9 and 11 above, and further in view of Hayek (“How are buffer solutions used?” Socratic.Org, 2014, Socratic Q&A, pp. 1-2).
Regarding claim 32, the teachings of Chen are as shown above.  Chen fails to teach that his solution is necessarily a buffer solution.  However, it should be noted that Chen specifically states that “a salt, a base or an acid” may also be present in the liquid used as a solvent for the fluorescent polymers employed, wherein “the base or acid may be added to adjust the pH of the aqueous solution.”[0050] Further Chen specifically shows a desire to control the pH of the solution used as it has an effect on the intensity of the fluorescence provided as shown in Fig. 6.  Hayek teaches that buffer solutions are known to be used in operations wherein it is desired to maintain a constant pH, wherein a buffer solution is defined as a mixture of either an aqueous mixture of a weak acid and its conjugate base or a weak base and its conjugate acid.  Therefore given that Chen provides reasoning to control pH and also states that acids and bases and salts (conjugates, acid or base) can be added to his composition to control pH, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the acid, bases and salts of Chen in a manner that would function as a buffering solution as guided by Hayek in order to control the pH of the solution of Chen, thereby controlling the fluorescence of the product of Chen.
Response to Arguments
	The applicants’ arguments as relates to claims 1-3 9, 11-13 and 15-16 are moot in view of new grounds of rejection.  
	The applicants’ arguments as relate to claim 23 and its dependents largely revolves around the singular concept that the current claims relate to the formation of nanoparticle aggregates by adding an organic solvent to the composition provided. Currently amended claim 1, reflects this concept accurately by providing the statement “to generate nanoparticulates aggregates” in the claim.  Therefore the step of exposure to the solvent must reasonably cause aggregation to meet the limitations of the claims.  However, claim 23 does not include this claim language. Claim 23 merely states that the aggregate “is prepared by a process” in which a solution comprising a plurality of nanoparticles with an amphiphilic coated is contacted with an organic solvent.  The prior art of Chen teaches wherein the ionic solution as claimed is contacted with an organic solvent.  The solvent does not cause aggregation as required by claim 1, but is exposed to an ionic solution as claimed and the result is nanoparticle aggregates. As such, claim 23 meets the limitations of the current claim as does its dependents.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717